Title: To George Washington from Lieutenant Colonel Elijah Vose, 30 April 1780
From: Vose, Elijah
To: Washington, George


                    
                        Dear sir
                        Highlands of York Apl 30th 1780
                    
                    Lieut. Hunt of the first Massachusetts Regiment having represented the Curcomstances of his affairs in such a Manner, that it appears he May leave the Regiment, without any Dettrement to it—therefore Recommend him for a discharge. I am Sir with every sentiment of esteem your Most Obedt Servant
                    
                        E. Vose: Lt. Col. Comdt
                    
                